2021 IL App (2d) 210153
                                   No. 2-21-0153
                          Opinion filed December 29, 2021
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

STACY JACKSON, as Supervised           ) Appeal from the Circuit Court
Administrator of the Estate of Marcie Lopez,
                                       ) of Kane County
Deceased,                              )
                                       )
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 20-L-154
                                       )
KANE COUNTY, THE KANE COUNTY           )
SHERIFF’S OFFICE, KANE COUNTY          )
SHERIFF’S DEPUTY MATTHEW               )
SCHULTZ, and SERGEANT PAUL             )
WARREN,                                ) Honorable
                                       ) Mark A. Pheanis,
      Defendants-Appellees.            ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE BRIDGES delivered the judgment of the court, with opinion.
       Justices McLaren and Jorgensen concurred in the judgment and opinion.

                                           OPINION

¶1     Plaintiff, Stacy Jackson, as supervised administrator of the estate of her sister, Marcie

Lopez, deceased, appeals from an order of the trial court granting the motion of defendants, Kane

County, the Kane County Sheriff’s Office, Kane County Sheriff’s Deputy Matthew Schultz, and

Sergeant Paul Warren, to dismiss her case with prejudice pursuant to section 2-619(a)(9) of the

Code of Civil Procedure (Code) (735 ILCS 5/2-619(a)(9) (West 2020)). On appeal, plaintiff argues

that the motion to dismiss was erroneously granted because (1) a genuine issue of material fact
2021 IL App (2d) 210153


existed as to whether Schultz’s and Warren’s actions during the police pursuit that resulted in

Lopez’s death were willful and wanton and (2) the trial court ruled contrary to established case

law. For the reasons set forth below, we affirm.

¶2                                      I. BACKGROUND

¶3     Plaintiff filed an eight-count amended complaint, charging Schultz and Warren with willful

and wanton conduct that proximately resulted in the death of Lopez following the police pursuit.

The complaint also sought recovery from Kane County and the Kane County Sheriff’s Office,

under the doctrine of respondeat superior

¶4     The complaint alleged in part as follows. On June 10, 2019, Schultz attempted to pull Lopez

over for squealing her vehicle tires as she made a right turn onto Claim Street. Schultz flashed his

emergency lights and chirped his siren; however, Lopez did not stop her vehicle but continued

driving eastbound on Liberty Street. At 8:12 p.m., Schultz notified KaneComm (Kane County

Emergency Communications Center, a multi-jurisdictional dispatch center) that the vehicle was

“not stopping.” Schultz fully activated his emergency lights and sirens and continued to follow

Lopez in an eastbound direction toward the intersection of Liberty Street and Farnsworth Avenue.

At 8:13 p.m., Lopez activated her left turn signal, stopped at Liberty Street’s red light, and waited

to make a left turn onto Farnsworth Avenue. Schultz stopped behind her. Once the light turned

green, Lopez made a left turn onto Farnsworth and then immediately accelerated her vehicle to 78

miles per hour. Schultz, while pursuing Lopez’s vehicle, reached a speed of approximately 67

miles per hour. At this time, Schultz told KaneComm that Lopez was “probably about 80 [miles

per hour]”and that he was “falling back.” At 8:13 p.m., Lopez lost control of her vehicle, hit the

center median on Farnsworth Avenue, and was ejected from her vehicle. Lopez died as a result of

the crash.



                                                -2-
2021 IL App (2d) 210153


¶5     Defendants filed a motion to dismiss pursuant to sections 2-615(a) and 2-619(a)(9) of the

Code (id. §§ 2-615(a), 2-619(a)(9)). The trial court, without a hearing, granted defendants’ motion

with prejudice, pursuant to section 2-619(a)(9), 1 holding that “[p]laintiff’s pleadings did not state

allegations sufficient that rise to the level of willful and wanton conduct that could avoid dismissal

with prejudice under Section 2-619[a](9).”

¶6                                          II. ANALYSIS

¶7     In the matter before us, plaintiff disputes whether the trial court properly granted

defendants’ section 2-619(a)(9) motion to dismiss her amended complaint. The trial court found

that, when read together, sections 2-109 and 2-201 of the Local Governmental and Governmental

Employees Tort Immunity Act (Act) (745 ILCS 10/2-109, 2-201) (West 2020)) immunize a public

entity from liability for the discretionary acts or omissions of its employees who are acting within

the scope of their employment, whether they function singly or jointly, or in collaboration with

other public employees. Smith v. Waukegan Park District, 231 Ill. 2d 111, 118 (2008); Village of

Bloomingdale v. CDG Enterprises, Inc., 196 Ill. 2d 484, 496 (2001). The court recognized that

sections 2-109 and 2-201 did not immunize willful and wanton conduct, and the court granted

defendants’ motion to dismiss on the grounds that defendants were acting within the scope of their

employment and the amended complaint failed to sufficiently allege facts to support that they acted

willfully and wantonly. Thus, the court found that defendants were entitled to immunity under

sections 2-109 and 2-201.




       1
           The trial court ruled that deciding the case under section 2-619 rendered plaintiff’s section

2-615 motion moot.



                                                  -3-
2021 IL App (2d) 210153


¶8     According to plaintiff, the trial court improperly dismissed her amended complaint when

it decided disputed factual issues in granting defendants’ motion under section 2-619(a)(9).

Defendants respond that the trial court properly dismissed plaintiff’s amended complaint under

section 2-619(a)(9) because the complaint did not adequately plead or allege that they committed

any willful and wanton conduct and, therefore, as an affirmative matter, they had immunity under

the Act. For the reasons discussed below, we hold that the trial court properly dismissed plaintiff’s

amended complaint.

¶9                                     A. Standard of Review

¶ 10   The purpose of a section 2-619 motion to dismiss is to dispose of issues of law and easily

proved issues of fact at the outset of litigation. Van Meter v. Darien Park District, 207 Ill. 2d 359,

367 (2003). Specifically, a motion under section 2-619(a)(9) of the Code admits the legal

sufficiency of the plaintiff’s claim but asserts an affirmative matter outside of the pleading that

defeats the claim. Czarobski v. Lata, 227 Ill. 2d 364, 369 (2008) (citing 735 ILCS 5/2-619(a)(9)

(West 2006)). An “ ‘affirmative matter’ [(in a section 2-619(a)(9) motion)] refers to a defense that

negates the cause of action completely or refutes crucial conclusions of law or conclusions of

material fact.” McIntosh v. Walgreens Boots Alliance, Inc., 2019 IL 123626, ¶ 16. Immunity under

the Act is an affirmative matter properly raised in a section 2-619(a)(9) motion to dismiss. Van

Meter, 207 Ill. 2d at 377.

¶ 11   In reviewing the grant of a section 2-619 motion, we must interpret the pleadings and

supporting materials in the light most favorable to the plaintiff. Shirley v. Harmon, 405 Ill. App.

3d 86, 90 (2010). Moreover, since “[a] section 2-619 dismissal resembles the grant of a motion for

summary judgment[,] we must determine whether a genuine issue of material fact should have

precluded the dismissal or, absent such an issue of fact, whether the dismissal was proper as a



                                                -4-
2021 IL App (2d) 210153


matter of law.” Id. Once a defendant satisfies their initial burden of going forward on a section 2-

619(a)(9) motion, the burden shifts to the plaintiff to establish that the defense is unfounded or that

it requires the resolution of an essential element of material fact. Van Meter, 207 Ill. 2d at 377.

Our review of a section 2-619 dismissal is de novo. Id. at 368.

¶ 12                                   B. Tort Immunity Act

¶ 13   Section 2-202 of the Act provides that “[a] public employee is not liable for his act or

omission in the execution or enforcement of any law unless such act or omission constitutes willful

and wanton conduct.” 745 ILCS 10/2-202 (West 2020). The Act further provides that “[a] local

public entity is not liable for an injury resulting from an act or omission of its employee where the

employee is not liable.” Id. § 2-109. A police officer is “executing” or “enforcing” a law, within

the meaning of section 2-202, when he is engaged in an investigation in order to enforce traffic

laws. Fitzpatrick v. City of Chicago, 112 Ill. 2d 211, 220-22 (1986). There is no dispute here that

Schultz and Warren were public employees within the meaning of the Act. See id. § 2-202. Nor is

there any dispute that Schultz was engaged in the enforcement of the law in attempting to stop the

vehicle that Lopez was driving. Thus, for plaintiff to survive the section 2-619 motion to dismiss,

she must establish at least a genuine issue of material fact as to whether Schultz’s conduct in

attempting to stop Lopez was willful and wanton. See Urban v. Village of Lincolnshire, 272 Ill.

App. 3d 1087, 1093-94 (1995).

¶ 14   The Act defines willful and wanton conduct as “a course of action which shows an actual

or deliberate intention to cause harm or which, if not intentional, shows an utter indifference to or

conscious disregard for the safety of others or their property.” 745 ILCS 10/1-210 (West 2020);

see Vilardo v. Barrington Community School District 220, 406 Ill. App. 3d 713, 723-24 (2010). In

an action for willful and wanton conduct, the plaintiff must establish (1) the existence of a duty,



                                                 -5-
2021 IL App (2d) 210153


(2) a breach of that duty, and (3) an injury proximately resulting from that breach. Urban, 272 Ill.

App. 3d at 1094. Although whether conduct is willful and wanton is normally a question of fact

for the jury, the court must first decide whether the plaintiff has alleged sufficient facts such that

a jury could find willful and wanton conduct. Doe v. Calumet City, 161 Ill. 2d 374, 390 (1994).

When a defendant raises tort immunity in a section 2-619 motion to dismiss, the court views the

facts in the light most favorable to the plaintiff (DeSmet v. County of Rock Island, 219 Ill. 2d 497,

504 (2006)), but the mere characterization of conduct as willful and wanton is insufficient to

withstand a motion to dismiss (Cipolla v. Bloom Township High School District No. 206, 69 Ill.

App. 3d 434, 437 (1979)). As we explain, we determine that the trial court properly dismissed

plaintiff’s amended complaint based on defendants’ claim of immunity under the Act.

¶ 15   We note that the facts in this case are not in dispute. According to the amended complaint,

Lopez did not pull over when Schultz first flashed his emergency lights and chirped his siren.

Instead, she continued driving eastbound on Liberty Street toward Farnsworth Avenue. Schultz

then fully activated his emergency lights and siren and followed Lopez to Liberty Street and

Farnsworth Avenue, where they both stopped at that intersection for the red light. Lopez activated

her left turn signal and remained stopped until the traffic signal turned green. Once the traffic

signal turned green, rather than pull over and remain stopped, she accelerated at a high rate of

speed. The record reveals that Schultz followed Lopez for less than a minute 2 before deciding to



       2
           The time of “less than a minute” is based on plaintiff’s amended complaint, which

indicates that the pursuit both started and ended at 8:13 p.m. However, defendants argued in their

motion to dismiss and their brief before this court that it was only a matter of two seconds after

the traffic light turned green and Lopez accelerated to a high rate of speed before the crash.



                                                -6-
2021 IL App (2d) 210153


pull back from the pursuit, and before Lopez struck the median, crashing her vehicle.

¶ 16    Plaintiff, relying on Suwanski v. Village of Lombard, 342 Ill. App. 3d 248 (2003), argues

that defendants’ section 2-619 motion to dismiss the amended complaint should not have been

granted, because the question of whether conduct is willful and wanton is only for a jury to decide.

In Suwanski, we reversed summary judgment for a municipality on the grounds that genuine issues

of material fact were presented on both willful and wanton conduct and proximate cause. We noted

that a “police pursuit is unique in the sense that it can occur only if two vehicles are involved, the

car that is fleeing and the car that is chasing. It is essentially symbiotic; both vehicles are necessary

to have a chase.” Id. at 255-56.

¶ 17    We explained that, in the context of police pursuits, allegations of willful and wanton

conduct may fall into one of three categories:

        “Some situations will be so benign as to clearly be, as a matter of law, below the theoretical

        minimum for willful and wanton conduct. Those cases should, of course, be disposed of

        by summary judgment. There may also be some cases where the circumstances are so

        egregious that one could say, as a matter of law, that the officer acted willfully and

        wantonly. The third possibility is those circumstances where the question of willful and

        wanton conduct is the subject of reasonable argument. It is those cases that cannot be

        decided as a matter of law and must be put to the jury.” Id. at 257.

Plaintiff argues that Schultz undertook a high-speed pursuit of Lopez for squealing her tires, in

direct violation of the Kane County Sheriff’s Department’s pursuit policy, and that this conduct

was so egregious that it clearly evinced willful and wanton conduct.

¶ 18    We find Suwanski to be easily distinguishable from the case at bar because it was decided

under a unique set of circumstances that are not present in this case. For example, in Suwanski, a



                                                  -7-
2021 IL App (2d) 210153


police officer pursued the vehicle for more than eight minutes and approximately 6½ miles. The

speed during the chase reached 100 miles per hour. Id. During the pursuit, a car attempting to avoid

a collision with the pursued vehicle crossed the oncoming lanes of traffic and crashed into a road

construction sign. Id. at 251. The police continued the pursuit even after that collision, until the

pursued vehicle crashed into another car, killing the drivers of both vehicles. Under the specific

facts of that case, we reversed the trial court’s order granting summary judgment for the city,

finding that the plaintiff presented a question of fact for the jury on the issue of whether the officer

engaged in willful and wanton conduct in pursuing the vehicle. Id. at 257.

¶ 19    Plaintiff has not alleged facts in her amended complaint to support a finding that Schultz

recklessly operated his squad car. Unlike in Suwanski, there was no basis for finding that Schultz

even engaged in a chase. Here, the crash occurred almost immediately after the traffic light turned

green, and Lopez accelerated from a complete stop to a speed of approximately 80 miles per hour.

No facts were pleaded alleging that Schultz disregarded any traffic control devices or followed

Lopez’s vehicle too closely. Nor did plaintiff allege facts establishing the distance traveled or

whether either vehicle was nearly involved in another collision during the pursuit. Plaintiff did

provide some of this information within the record on appeal and at oral argument; however,

factual allegations that do not appear on the face of the complaint or in other evidentiary materials

considered by the trial court are beyond the scope of our review, even if they otherwise appear in

the record. See Vala v. Pacific Insurance Co., 296 Ill. App. 3d 968, 970-71 (1998) (“In conducting

de novo review, the appellate court will examine the complaint and all evidentiary material before

the trial court at the time of entry of the order ***.”). Thus, Suwanski does not aid plaintiff’s

position.




                                                 -8-
2021 IL App (2d) 210153


¶ 20    Plaintiff next urges us to follow Winston v. City of Chicago, 2019 IL App (1st) 181419,

where the trial court’s grant of summary judgment for the city defendants was also reversed.

Plaintiff contends that the facts here are analogous to those of the instant case. In Winston, officers

pursued a suspect at 50 miles per hour while he was fleeing them at 80 miles per hour. The chase

proceeded down a two-lane residential street with a 30 miles per hour speed limit. The suspect ran

two stop signs and a red light and was subsequently involved in a crash that injured the plaintiff.

The chase lasted for 20 seconds, it spanned only three blocks, and the officers violated their police

policy during the chase. Id. ¶¶ 33-34. The court held that there was an issue of fact as to whether

reasonable minds could find the pursuit willful and wanton and that it should be sent to the finder

of fact. Id. ¶ 37.

¶ 21    Here, the undisputed facts differ significantly from the facts in Winston, in that plaintiff’s

amended complaint in the present case was not well pled. For example, plaintiff’s complaint

admits only factual conclusions that are unsupported by allegations of specific facts. Rather than

plead the speed limit on Farnsworth Avenue, she simply concludes that Schultz was “grossly

exceeding the speed limit.” Nowhere in the complaint does plaintiff provide Farnsworth Avenue’s

specific speed limit. Further, plaintiff alleged that Schultz initiated the pursuit of Lopez simply by

activating his emergency lights and siren while both vehicles were stopped. No facts were pleaded

as to the actual amount of time Schultz followed Lopez’s vehicle or the distance traveled.

¶ 22    Unlike in Winston, where the complaint alleged pursuit through strictly residential areas,

plaintiff alleged that Schultz operated his vehicle along both commercial and residential streets.

Plaintiff specifically identifies every street as being residential up to Schultz’s attempt to stop

Lopez’s vehicle. Yet, plaintiff concludes that, when the stop was attempted, Schultz operated his

vehicle along a “commercial and residential street,” without identifying Farnsworth as being either



                                                 -9-
2021 IL App (2d) 210153


a commercial or a residential street.

¶ 23   The remainder of plaintiff’s complaint suffers from the same lack of specificity, relying on

speculation and conclusory allegations. Plaintiff’s allegation that Schultz created an unreasonably

dangerous condition by merely activating his emergency lights and siren while driving behind

Lopez’s vehicle is nothing more than pure conjecture and speculation. Importantly, both Lopez

and Schultz were stopped at a red light prior to Lopez accelerating to 80 miles per hour, Schultz

never matched Lopez’s speed, and he was already “falling back” by the time Lopez lost control of

her vehicle. Any inference that this conduct is willful and wanton would effectively entail that any

officer merely signaling for a vehicle to pull over is acting willfully and wantonly. The tragic result

of Lopez’s crash does not transform Schultz’s conduct from routine to willful and wanton, nor

does her decision to accelerate from a full stop transform a traffic stop into a chase. In our view,

plaintiff has pleaded no facts that could lead a reasonable person to find that Schultz’s actions in

following Lopez’s vehicle exhibited an actual or deliberate intention to harm or a conscious

disregard for the safety of either Lopez or others.

¶ 24   The remainder of plaintiff’s case law is unavailing. In Robinson v. Village of Sauk Village,

2021 IL App (1st) 200223, ¶ 27, the court determined that summary judgment was precluded

because a question of fact existed on whether the officers acted willfully and wantonly. There, the

pursuit went through suburban streets, the fleeing vehicle exceeded 100 miles per hour, and the

suspect and pursuing officers disregarded numerous red lights and stop signs, even driving into

oncoming traffic and over medians. Id. ¶ 26. Here, less than one minute elapsed between Lopez

accelerating and crashing, and plaintiff provided no allegations that Schultz ran red lights or stop

signs. Further, the facts do not support that Schultz’s pursuit caused Lopez to panic; they were at

a full stop when she decided to accelerate to almost 80 miles per hour. Thus, plaintiff cannot show



                                                - 10 -
2021 IL App (2d) 210153


a violation of the Kane County Sheriff’s Department’s pursuit policy.

¶ 25   Nor does Lacey v. Perrin, 2015 IL App (2d) 141114, help plaintiff. First, in the truest sense,

Lacey is not a pursuit case. In Lacey, Officer Perrin, en route to join a pursuit in progress, was

stopped at a stop sign about 10 feet from an intersection. With his emergency lights and siren

activated, he proceeded into the intersection and struck a vehicle in which the plaintiff was a

passenger. Id. ¶¶ 15-16. The plaintiff alleged that, as Perrin drove into the intersection, he was

looking down, presumably not paying attention as he accelerated his squad car to the point of

impact. Id. ¶ 44. Perrin testified that he was traveling 25 to 30 miles an hour—where the posted

speed limit was 30—and that he entered the intersection—believing that it was clear—and collided

with the plaintiff. Id. ¶ 43. We affirmed the trial court’s grant of summary judgment for the

defendants, because, similar to the situation here, the plaintiff could not demonstrate utter

indifference or conscious disregard for the safety of others, as required to show willful and wanton

conduct under the Act. Id. ¶ 45.

¶ 26   This court has considered several other cases where municipalities and their police were

sued over police pursuits of vehicles. We believe they bear discussion here.

¶ 27   In Urban, 272 Ill. App. 3d 1087, the court found that the officers’ conduct did not amount

to willful and wanton as a matter of law. The pursuit in that case commenced when an officer

pursued a driver on a motorcycle who was weaving in and out of traffic at a high rate of speed,

ultimately leading to a high-speed chase that ended when the motorcycle crashed into an

automobile, fatally injuring the passenger of the motorcycle. Id. at 1089-90. The officer had

activated his flashing lights and pursued the motorcycle. After the motorcycle failed to stop, the

officer engaged his siren. Id. Upholding the trial court’s order granting summary judgment for the

defendants, the court reasoned that the officer activated his emergency equipment immediately



                                               - 11 -
2021 IL App (2d) 210153


after beginning the pursuit, the weather was clear and dry, and the traffic was light. Id. at 1096.

The officer kept a safe distance from the motorcycle at a constant speed, and no reasonable jury

could find that the officer “exhibited an actual or deliberate intention to harm or utter indifference

to or conscious disregard for the safety of either [the motorcyclist] or the [passenger].” Id.

¶ 28   In Laco v. City of Chicago, 154 Ill. App. 3d 498, 503-04 (1987), the court affirmed the

grant of summary judgment for the defendants, holding that the officer had not acted willfully or

wantonly, even when his pursuit took place in a residential area. Traffic was light, the defendants

did not encounter other drivers, the streets were dry and illuminated, and the weather was clear.

Further, the pursuit covered only six city blocks. Id. at 504-05. While the fleeing car accelerated

to 60 miles per hour, the defendants did not increase their speed past 45 miles per hour. Id. at 505.

These facts are consistent with our holding here, in that Schultz followed Lopez for less than one

minute, he never matched her speed, and there were no facts alleged about interactions with other

cars or dangerous conditions. Even more telling here, plaintiff did not allege that Lopez was

driving solely on residential roads and Lopez started fleeing from a full stop at an intersection after

the light turned green.

¶ 29   Likewise, in Hall v. Village of Bartonville Police Department, 298 Ill. App. 3d 569, 571

(1998), the officer did not act willfully and wantonly even where he pursued a truck at up to 105

miles per hour. In affirming the trial court’s grant of summary judgment, the appellate court

explained that the truck driver, who was suspected of driving under the influence, accelerated after

the officer activated his lights and siren. The officer’s pursuit was “relatively brief” and occurred

on a four-lane highway in a sparsely populated area. Id. at 573.

¶ 30   Furthermore, in Shuttlesworth v. City of Chicago, 377 Ill. App. 3d 360 (2007), where

officers terminated a brief pursuit and the suspect kept driving at 80 miles per hour before causing



                                                - 12 -
2021 IL App (2d) 210153


injury to another, the officers did not act willfully and wantonly under the Act. In Shuttlesworth,

the officers stopped a Chevrolet Monte Carlo because the license plates on the vehicle were

registered to a different model of car. Id. at 361. The driver of the Monte Carlo fled the stop,

driving toward one of the officers as he did so. The officers then activated their emergency lights

and siren and started pursuing the vehicle. Id. at 362. The officers pursued the fleeing Monte Carlo

on a residential roadway where the posted speed limit was 25 miles per hour: the patrol car reached

speeds of approximately 40 to 50 miles per hour and the Monte Carlo, while weaving side to side

between the westbound and eastbound lanes, reached speeds of up to 80 miles per hour. Id. The

officers terminated their pursuit once it appeared that the Monte Carlo was too far ahead to give

further chase. Id. A few seconds later, the driver of the Monte Carlo swerved into an oncoming

lane, colliding with an automobile driven by the plaintiffs. Id. at 363.

¶ 31   The plaintiffs brought suit against the officers and the city for injuries suffered as a result

of the collision due to the high-speed car chase, alleging that the officers’ actions amounted to

willful and wanton misconduct. Id. at 361. In affirming summary judgment for the defendants, the

court reasoned that the entire pursuit lasted 30 to 40 seconds and there was “ ‘very little traffic’ ”

during the pursuit. Id. at 366. There was no evidence of traffic violations by the officers, who

claimed that they traveled within 10 miles per hour of the speed limit. The weather was clear, and

the suspect was fleeing at a high rate of speed. Even construing the facts in the light most favorable

to the plaintiffs, the appellate court found no evidence that the officers’ conduct was willful and

wanton. Rather, the court found that the act of initiating a pursuit of a fleeing vehicle, even at high-

speed, did not establish that “the officers acted with an actual or deliberate intention to harm or

with an utter indifference to or conscious disregard for the safety of others” and, as such, no

reasonable mind could find willful and wanton conduct. Id. at 368.



                                                 - 13 -
2021 IL App (2d) 210153


¶ 32    The facts and holdings of these cases cannot be distinguished from the present case, and

we find that the trial court’s ruling here is very much in line with the decided weight of authority.

¶ 33    The arguments made by plaintiff in this case are not unique. Essentially, plaintiff argues

that the pursuit should not have occurred, due to the “minor” nature of Lopez’s violation. We note

that, in nearly every pursuit case in Illinois, the initial violation for which the pursuit was

undertaken was a traffic-related violation. Hall, 298 Ill. App. 3d 569 (weaving and speeding);

Urban, 272 Ill. App. 3d 1087 (speeding); Laco, 154 Ill. App. 3d 498; Breck v. Cortez, 141 Ill. App.

3d 351 (1986) (reckless driving). The theme that emerges from these cases is that, once the suspect

flees, the “minor” traffic violations rise to the level of even more serious danger to the other drivers

on the roadway. See Laco, 154 Ill. App. 3d at 505.

¶ 34    Plaintiff’s argument that Schultz acted willfully and wantonly is premised on the sole fact

that Schultz chose to follow a vehicle with his emergency lights and siren activated and the driver

of that vehicle refused to stop for a traffic violation. According to plaintiff, Schultz never should

have turned on his emergency lights and siren to stop a vehicle under these conditions. Plaintiff

cites no authority for this proposition, and we therefore reject it. We agree with defendants that, if

we were to accept plaintiff’s argument, we would “create a police chase out of two parked cars

stopped at a red light” whenever a police officer acts to effectuate a traffic stop and the motorist

decides to flee. We agree that this is not the law of this State.

¶ 35    We note that the record before us consists of only the pleadings and the trial court’s ruling

granting the section 2-619 motion to dismiss. It does not include Schultz’s dash cam video of him

following and attempting to stop Lopez. While the trial court’s order indicates that it “reviewed

*** the attached exhibits, and other exhibits filed previously,” it is not clear from this record if the

video was actually admitted as an exhibit and thus reviewed by the trial court. This court will not



                                                 - 14 -
2021 IL App (2d) 210153


speculate whether the trial court reviewed and considered the dash cam video displaying what

occurred during Schultz’s attempt to stop Lopez’s vehicle. It is plaintiff’s duty to provide a full

record on appeal, and we will resolve any doubt in the record against her. See Foutch v. O’Bryant,

99 Ill. 2d 389, 391-92 (1984) (“[A]n appellant has the burden to present a sufficiently complete

record of the proceedings at trial to support a claim of error, and in the absence of such a record

on appeal, it will be presumed that the order entered by the trial court was in conformity with law

and had a sufficient factual basis. Any doubts which may arise from the incompleteness of the

record will be resolved against the appellant.”). As aforestated, our review is de novo, “and thus

we are examining the *** pleadings anew to determine whether a material question of fact exists.”

Coole v. Central Area Recycling, 384 Ill. App. 3d 390, 396 (2008).

¶ 36   Here, the pleadings, even when viewed in the light most favorable to plaintiff, establish

that it was Lopez and not Schultz who exposed her and others to the imminent dangerous condition

she experienced. Lopez’s acceleration to 78 miles per hour endangered herself and the public.

Schultz pursued Lopez only briefly, never matching her speed and quickly “falling back.” The

amended complaint does not allege that Schultz violated traffic laws, or encountered other drivers

or dangerous road conditions. The complaint alleges simply that both vehicles stopped for a red

light at Liberty Street and Farnsworth Avenue and, when the light turned green, Lopez sped off

instead of pulling over. We disagree with plaintiff’s allegation that Schultz initiated a pursuit of

Lopez’s vehicle as soon as he activated his emergency lights and siren even while they were both

stopped at the red light. Even assuming arguendo that this was a pursuit, the pleading is clear that

there was no chasing of Lopez’s vehicle until she took off from the complete stop. Simply, plaintiff

failed to allege facts that could show that Schultz acted with utter indifference or conscious

disregard for the safety of others.



                                               - 15 -
2021 IL App (2d) 210153


¶ 37   On a final note, in plaintiff’s amended complaint, she alleged substantially identical

conduct on the part of each governmental defendant relating to Schultz’s involvement in pursuing

Lopez’s vehicle. Plaintiff alleged that Warren engaged in willful and wanton conduct when he

failed to exercise supervisory control over Schultz’s pursuit of Lopez and that the Kane County

Sheriff’s Office and Kane County were vicariously liable by and through their employees and

agents, including KaneComm, for failing to notify any of Schultz’s supervisors of the pending

pursuit. A municipality is not liable for an injury resulting from its employee’s act or omission if

the employee is not liable. See 745 ILCS 10/2-109 (West 2020); Andrews v. Metropolitan Water

Reclamation District of Greater Chicago, 2108 IL App (1st) 170336, ¶ 19. Inasmuch as we have

already determined that the amended complaint failed to sufficiently plead a cause of action for

willful and wanton conduct and that Schultz did not engage in a pursuit of Lopez’s vehicle when

he attempted to effectuate a traffic stop of her vehicle, we, therefore, need not address whether the

other defendants engaged in willful and wanton conduct. See A.D. v. Forest Preserve District of

Kane County, 313 Ill. App. 3d 919, 925 (2000); Palmer v. Mt. Vernon Township High School

District 201, 169 Ill. 2d 551, 562 (1996).

¶ 38                                    III. CONCLUSION

¶ 39   For the reasons stated, we affirm the judgment of the circuit court of Kane County.

¶ 40   Affirmed.




                                               - 16 -
2021 IL App (2d) 210153



                                   No. 2-21-0153


Cite as:                  Jackson v. Kane County, 2021 IL App (2d) 210153


Decision Under Review:    Appeal from the Circuit Court of Kane County, No. 20-L-154;
                          the Hon. Mark A. Pheanis, Judge, presiding.


Attorneys                 Jeffrey Friedman and Arijana Keserovic, of Law Office of Jeffrey
for                       Friedman, P.C., of Chicago, for appellant.
Appellant:


Attorneys                 Jamie L. Mosser, State’s Attorney, of Geneva (Kathleen K.
for                       Watson, Assistant State’s Attorney, of counsel), for appellees.
Appellee:




                                        - 17 -